Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed March 1, 2021 in reply to the Non-final Office Action mailed November 27, 2020. Claims 1-14, 16, 17, 23-99, 107-109, 111, 112, 123, and 124 have been canceled; and no claims have been amended or newly added. Claims 21 and 115 have been withdrawn. Claims 15, 18-20, 22, 100-106 110, 113, 114, 116-122, and 125-128 are currently under examination.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, 113, and 114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 113 stipulate in a wherein clause that “the pharmaceutical dosage form is enclosed in a”, but the claims never specify what the pharmaceutical dosage form is necessarily enclosed in (i.e. a what?). 
the package”. However, claims 19 and 113 say nothing at all about a package. Hence, there is insufficient antecedent basis for this limitation in the claim. 
Claims 20 and 114 are (also) indefinite for depending from an indefinite claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 18-20, 22, 100-106, 110, 113, 114, 116-122, and 125-128 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chinese Patent Application Pub. No. CN106165870A, published July 8, 2016), in view of Walser et al. (U.S. Patent Application Pub. No. 2014/0271836).
Applicant Claims
Applicant’s elected subject matter is directed to a  pharmaceutical dosage form for oral immunotherapy comprising a defatted walnut flour composition containing 0.1-2000 mg walnut flour and 0.5-1000 mg walnut protein, and a diluent; wherein the defatted walnut flour has an oil content of 6 wt% or less and passes through a 74 µm sieve.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chen et al. disclose a health care product for oral administration containing an encapsulated defatted walnut flour composition (i.e. capsule), wherein the defatted walnut flour has an oil content of 0.3-1 wt% (i.e. 6 wt% or less, i.e. “walnut oil” is a 
Waiser et al. disclose capsule formulations for oral immunotherapy comprising e.g. a defatted nut flour and a diluent, wherein the nut flour can be walnut flour, and the capsule contains anywhere from 0.5-4000 mg defatted nut flour, and e.g. about 0.5-1000 mg nut protein; and wherein the capsules can be bulk packaged into bottles (abstract; paragraphs 0006-0008, 0014, 0038, 0050, 0053, 0055, 0056, 0058, 0062).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Chen et al. do not explicitly disclose that the capsule contains 0.5-1000 mg walnut protein, and further comprises a diluent. These deficiencies are cured by the teachings of Walser et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Chen et al. and Walser et al., outlined supra, to devise Applicant’s presently claimed composition. 
Chen et al. disclose a health care product, e.g. capsule, comprising defatted walnut flour for oral administration, wherein the defatted walnut flour has an oil content of 0.3-1 wt% (i.e. less than about 6 wt%) and passes through a 100-300 mesh sieve. Anyone of ordinary skill in the art would readily know that a 200 mesh sieve is one and the same as a 74 µm sieve, and thus flour that passes through a 200 mesh sieve passes through a 74 µm sieve. Since Walser et al. disclose that low dose defatted nut 
A composition and a “package” holding the composition in containers with non-functional printed matter (e.g. labels or instructions) are not patentably distinct.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Chen relates to an entirely different field”, that “Chen does not teach or even begin to suggest that the disclosed composition has any relevance to oral immunotherapy or any other pharmaceutical use”, rather, Chen is walnut nutrients in one time”, and thus that “limiting the amount of walnut material described in Chen such that it contains only about 0.2 mg to about 1000 mg of tree nut protein would render the walnut material unsatisfactory for the intended purpose”. 
The Examiner, however, would like to point out the following:
1. The instant claims are directed to a dosage form comprising defatted walnut flour with an oil content of 6 wt% or less for oral consumption. Chen discloses a health care product, e.g. a capsule (i.e. a dosage form), comprising defatted walnut flour with an oil content of 0.3-1 wt% (i.e. 6 wt% or less) for oral consumption. Clearly, Chen does not relate to an entirely different field. Moreover, Chen was not cited for anticipating the instantly claimed subject matter. IN particular, Chen need not expressly disclose that its health care product is can be employed for immunotherapy.
2. The instant claims are directed to a composition, not to a method of using the composition. Applicant’s intended use carries no patentable weight in determining the patentability of the product itself. Even assuming, arguendo, that Chen is directed exclusively to a “food product” comprising encapsulated defatted walnut flour and a small amount of walnut oil (i.e. a pharmaceutically acceptable lubricant), Applicant cannot patent or re-patent this very same composition merely by relabeling it a “pharmaceutical product”, or by applying a host of other labels to describe the product that are favored by the pharmaceutical arts. For example, Applicant cannot patent or re-patent the Chen composition merely by arguing that while Chen’s composition contains “an amount” of walnut protein, the claimed composition contains “a dose” of walnut protein, or even a “carefully measured dose”. Indeed, a “dose” is nothing more than an 
3. Chen is not only clearly relevant to Applicant’s claimed product, Chen specifically discloses that their product is intended as a health care product, i.e. clearly relevant to Applicant’s intended use as well. Anyone of ordinary skill in the art would understand that “food products” are meant for nutrition, but “health care products” are broader in scope, and thus would include those products for health purposes beyond mere nutrition, such as pharmaceutical products. Moreover, Chen is not limited to any specified amount of defatted walnut protein. Indeed, one of ordinary skill in the art would certainly recognize that Chen is not limited to very high amounts of walnut protein. Rather, Chen provides that the capsule can contain any amount of defatted walnut protein that would be of use in any application the chief object of which is promoting health, thus fulfilling the purpose as a health care product. 
4. The prior art rejection is not over Chen alone, but over the combination of Chen and Walser. One of ordinary skill in the art is not an automaton, but rather is one of ordinary creativity. Walser discloses capsules containing defatted nut protein, such as 
5. Finally, Chen is absolutely not expressly limited to any particular walnut protein amount, as already noted supra, and neither Chen nor any evidence on the record supports the assertion that including specifically 0.2 mg to 1000 mg defatted walnut protein in the Chen capsule would frustrate the intended purpose of Chen, as a food product or as a health care product. On the contrary, including 0.2 mg to 1000 mg defatted walnut protein in the Chen capsule would facilitate fulfill its purpose as a health care product, specifically for immunotherapy against walnut allergies. 
ii) Applicant contends that “Walser relates exclusively to peanut”, and thus “one skilled in the art would not combine the teachings of Chen with the teachings of Walser because Walser is directed to an entirely different field”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertions, Walser is not exclusively limited to peanut flour. Chen and Walser’s respective products are not in different fields of endeavor at all. 
supra, a key focus of Chen that Applicant has failed to acknowledge is “health care products”, and this key application is expressly and clearly distinguished from food products (i.e. “food and health care products”, i.e. two separate categories of products). The category of “health care products” is no doubt broader in scope than mere nutrition, and one of ordinary skill in the art would understand that “health care products” would no doubt include any pharmaceutical or therapeutic product, such as immunotherapeutic products.
3. Applicant has not provided a shred of hard evidence in support of the assertion that the amount of defatted walnut flour that would necessarily be in a nutritional product and a therapeutic product are somehow mutually exclusive. This assertion is baseless. Moreover, the assertion is not even relevant, since Chen is not limited exclusively to food products, but is more broadly concerned with both food products and health care products.
4. Walser is directed to the use of defatted nut flour compositions for oral immunotherapy of nut allergies. This is precisely the very same thing that Applicant is interested in as well. Walser expressly teaches “food allergens are particularly preferred…for use in the practice of the present invention…in particular…tree nut allergens…e.g. from walnut”. While Walser certainly exemplifies defatted peanut flour, and perhaps the case could possibly be made that defatted peanut flour is essentially their “preferred embodiment”, Walser expressly teaches one of skill in the art that what they exemplify for peanut is just as suitable for walnut, and indeed the specific examples and the preferred embodiments do not constitute a “teaching away” from the broader disclosure and non-preferred embodiments. 

For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617